i   •    •-·

    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                   Page 1 of!   -
                                                                                                                                                          ?
                                        UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                               JUDGMENT IN A CRIMINAL CASE
                                         V.                                     (For Offenses Committed On or After November 1, 1987)


                             Jose Tellez-Herrera                                 CaseNumber: 3:19-mj-23104

                                                                                GrantL Eddy
                                                                                Defi     .,             --
    REGISTRATION NO. 8790 2298                                                                 FILED
    THE DEFENDANT:
     IZI pleaded guilty to count( s) 1 of Complaint                                               AUG O5 2019
     D was found guilty to count(s)                                       CL?:9i", US r11STR!CT COURT
                                                                            ho                  I\J I.J!~J I   "'-' l   ,._,,~
       after a plea of not guilty.                                    BY                            ,. RNJA
                                                                                                   DEPUTY
       Accordingly, the defendantis ad'ud
                                      J ged guilty of such count (s ), which involve the touowmg orrense (s) :
    Title & Section                   Nature of Offense                                                                          Count Number(s)
    8:1325                            ILLEGAL ENTRY (Misdemeanor)                                                                1

     •         The defendant has been found not guilty on count(s) - - - - - - - ~ - - - - - - - - - - -
     •         Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:

                                   •><TIME SERVED                            D _ _ _ _ _ _ _ _ _ _ days

        IZI Assessment: $10 WAIVED                   t:zl Fine: WAIVED
     IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
     the defendant's possession at the time of arrest upon their deportation or removal.
     •   Co_urt recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


         IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
    of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
    imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
    United States Attorney of any material change in the defendant's economic circumstances.

                                                                              Monday,AugustS,2019
                                                                              Date of Imposition of Sentence


                     ~~
    Received       -~"--"=~----
                   DUSM
                                                                              II&Lti!~OCK
                                                                              UNITED STATES MAGISTRATE JUDGE



    Clerk's Office Copy                                                                                                               3:19-mj-23104
